320 S.W.3d 698 (2010)
James Anthony RESKIN, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2010-SC-000510-KB.
Supreme Court of Kentucky.
September 23, 2010.

OPINION AND ORDER
James Anthony Reskin was admitted to the practice of law in the Commonwealth of Kentucky on February 21, 1992, and was temporarily suspended pursuant to SCR 3.166(1) on March 26, 2010. His bar roster address is 520 S. Fourth Ave., Suite 400, Louisville, Kentucky 40202. He moves this Court to enter an order permanently disbarring him from the practice of law, pursuant to SCR 3.480(3). The Kentucky Bar Association has no objection, and requests that we grant Reskin's motion to resign under terms of permanent disbarment.

KBA File 18452
On January 15, 2009, Reskin was charged with conspiracy, obstruction of justice, wire fraud, securities fraud, and money laundering in the U.S. District Court for the Northern District of Oklahoma (Tulsa) in case number 09-CR-013-JHP. On March 25, 2010, Reskin entered a guilty plea as to one count of conspiracy to commit wire fraud, securities fraud and money laundering and one count of obstruction of justice. Pursuant to his guilty pleas, Reskin was automatically suspended from the practice of law in the Commonwealth, effective March 26, 2010.
By committing a criminal act reflecting adversely on his honesty, trustworthiness, or fitness as a lawyer in other respects, Reskin violated SCR 3.130-8.3(b).[1] Furthermore, he violated SCR 3.130-8.3(c) by engaging in conduct involving dishonesty, fraud, deceit, and misrepresentation.[2]
Reskin states that he understands that the provisions of SCR 3.500 and 3.510 do not apply and that he is not eligible to seek reinstatement to the practice of law in the Commonwealth.
*699 Agreeing with Reskin and the KBA that Reskin's motion to resign under terms of permanent disbarment is appropriate, it is hereby ORDERED that:
1. James Anthony Reskin is hereby permanently disbarred from the practice of law in the Commonwealth of Kentucky;
2. Pursuant to SCR 3.390, Reskin shall, within ten days from the entry of this Opinion and Order, notify all clients in writing of his inability to represent them, and notify all courts in which he has matters pending of his suspension from the practice of law, and furnish copies of said letters of notice to the Director of the KBA. Furthermore, to the extent possible and necessary, Reskin shall immediately cancel and cease any advertising activities in which he is engaged; and
3. In accordance with SCR 3.450, Reskin shall pay all costs associated with these proceedings, said sum being $68.25, for which execution may issue from this Court upon finality of this Opinion and Order.
All sitting. All concur.
ENTERED: September 23, 2010.
/s/ John D. Minton, Jr.
    Chief Justice
NOTES
[1]  As of July 15, 2009, this rule is found in SCR 3.130-8.4(b). Because Reskin's violation occurred prior to the July 15, 2009 effective date of the current rules, the pre-July 15, 2009 rules are cited.
[2]  This rule is now found in 8.4(c)